Citation Nr: 1433982	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-12 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether an overpayment in the calculated amount of $3,152 was validly created.

2. Entitlement to waiver of overpayment of VA disability compensation benefits in the amount of $3,152.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to March 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran provided testimony during a January 2011 hearing before RO personnel, and subsequently at a February 2013 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  In connection with the aforementioned Board hearing, the Veteran provided additional documentary evidence along with a waiver of initial jurisdiction by the Agency of Original Jurisdiction (AOJ), which is hereby accepted into the record. See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

The Virtual VA paperless claims processing system contains documents regarding this appeal, but aside from the Board videoconference hearing transcript and some documents as to a claim for waiver of indebtedness, those records are duplicative of the records in the paper claims file and the Virtual VA file.  The Veterans Benefits Management System (VBMS) does not contain any documents.

The issue of waiver of overpayment is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran divorced his first spouse in June 2007 divorce and remarried in November 2007; clear evidence does not indicate that notice of either event was received at the RO prior to June 2010. 

CONCLUSION OF LAW

The indebtedness in the amount of $3,152 due to overpayment of VA disability compensation following untimely notification of change in dependent spouse status was properly lcreated. 38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 3.401 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, the VCAA does not apply to cases involving recovery of overpayment of indebtedness, which includes the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)), citing Barger v. Principi, 16 Vet. App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of her challenge to the validity of the debt.  In this regard, the claims file reveals that the Veteran submitted several arguments addressing the basis of the denial.  Moreover, the statement of the case provided the relevant provisions of law and clearly articulated the fact that the debt was incurred as a result of a lack of notice of the Veteran's divorce and remarriage.  In addition, the Veteran testified at an RO and Board hearing. In short, the Board concludes from its review that the requirements for the fair development of the appeal have been met in this case. 

The creation of an overpayment in this case has been attributed by the RO to the Veteran's untimely notification of a change in marital status, which affected his entitlement to additional VA disability compensation in recognition of having a dependent spouse.  

Generally, a veteran rated at not less than 30 percent shall be entitled to additional compensation for dependents.  See 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  Unless specifically provided otherwise, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award for the additional of dependent is the latest of the: (1) date of claim, meaning the following, listed in their order of applicability: (i) date of veteran's marriage, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; (4) date of commencement of veteran's award. 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).

Essentially, the Veteran was in receipt of disability compensation with additional compensation in recognition of a dependent spouse.  He divorced his first wife in June 2007 and married his second wife in November 2007.  He asserts that he timely notified VA of these updates in his marital status; the claims file indicates that the first notification of these events was in documents the Veteran submitted in July 2010. Throughout this time period, the Veteran was being paid VA compensation at the rate corresponding to having a dependent spouse.  Upon learning of the situation, in August 2010, the RO determined that an overpayment had been created from June 2007 to July 2010 based on additional benefits that had erroneously been distributed for having had a dependent spouse. 

The Veteran advances two primary contentions contesting the validity of the debt.  The first is that he informed VA in June 2007 when he divorced from his former spouse, and again in November of that year upon remarrying.  He stated that he recalled simultaneously notifying several Federal government agencies, including VA, of these changes in marital status.  He explains that the documentation to VA was mailed by first class mail, but not certified mail, and that he has no record or other documentation to prove receipt of it.  In support, he submitted a photocopy of a Department of Defense (DOD) identification card for his second wife, with an effective date of November 10, 2007, as proof that he took measures with the appropriate Federal agencies to properly apprise them of marital status changes.  He further maintains that at one point he was contacted by telephone from a VA office, whereupon he learned that his former spouse was erroneously listed as a dependent for VA purposes, and that he immediately corrected this discrepancy over the phone. According to the Veteran, he nonetheless found out approximately one year later that an overpayment was created in the amount of roughly $3,100 by apparent failure to timely notify  the RO of marital status changes.  To support this argument, the Veteran submitted a record from a VA informational database which as recently as February 2013, lists Veteran's first wife as his "current" spouse.  The Veteran asserts that this proves lax recordkeeping on VA's part which had a material role in the misfiling of his documentation provided of marital status.    

The Veteran's second argument is that even if he did not notify VA, he remained legally married from November 2007 to July 2010 to his second wife.  According to the Veteran, therefore, any late notification was harmless error from November 2007 onwards. By this logic, the Veteran would be liable for creation of an overpayment of VA compensation for dependents only from June 2007 to October 2007, when he was not married.

The Board first considers the Veteran's alleged timely submittal of notice of updated marital status.  Generally, there is a "presumption of administrative regularity," upon which it is presumed that Government officials have properly discharged their official duties, which may only be overcome by clear evidence to the contrary. See Davis v. Principi, 17 Vet. App. 29, 37 ((2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), citing Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992). Consequently, absent clear evidence to the contrary, any documentation of change in marital status submitted by the Veteran would be considered to have been delivered and received at VA.  The statement of an appellant, standing alone, typically is not sufficient to rebut the presumption of regularity.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley, 2 Vet. App. at 64.  The only evidence the Veteran has submitted, other than testimony, is the recent VA database document, which the Board finds does not constitute clear evidence to the contrary.  Furthermore, the Veteran's argument presumes that VA made mistakes and did not change the dependent at three separate points:  in June 2007 after his divorce, in November 2007 upon his remarriage, and again after speaking by phone with a VA representative regarding the status of his case in 2009.  The evidence does not rebut the presumption of regularity.  

The other evidence of record also does not rebut the presumption of regularity.  For instance, the Veteran's second spouse's DOD identification card only verifies compliance with the dictates of that agency, and not VA. Also, any recent error in a VA database regarding the appropriate dependent spouse is clearly regrettable, but does not ultimately resolve what happened in this case between the years 2007 and 2010. Notwithstanding what this particular database shows, it still does not impact the issue of whether there was actual loss of records and/or telephonic information provided on some three occasions in prior years. Thus, on the whole, without clear evidence to the contrary, the Board does not find the presumption rebutted.  Accordingly, the debt was validly created.  

As to the Veteran's next contention, the Board cannot find mitigating circumstances towards indebtedness in the fact that technically the Veteran was married from November 2007 to June 2010, even if not to the same individual on record at the time with the RO as being his dependent spouse. Pursuant to VA law, the effective date of recognition of a dependent will be no earlier than the date of claim, which includes evidence of marriage if received within one-year of the event, but otherwise defaults to the date notice is received of the dependent's existence.  38 C.F.R. § 3.401(b). In this case, the Veteran's initial notice of his divorce and remarriage was not definitively received until June 2010, and as a result, timely notice was not received as to either underlying event. The recognition of the remarriage, therefore, cannot be any earlier than the June 26, 2010 date of claim. Thus, June 26, 2010 is the earliest possible date allowable strictly under the law upon which to grant updated dependent spouse status, and the fact that the remarriage had existed for almost three years already does not have a material impact upon the proper effective date. 

Consequently, in light of these circumstances, the Board must conclude that the creation of the debt of $3,152 was valid, and the appeal in this regard is denied. 


ORDER

An overpayment of VA disability compensation in the calculated amount of $3,152 was validly created.


REMAND

Following the February 2011 decision of the RO Committee on Waivers and Compromises denying the Veteran's claim for waiver of overpayment, he filed an April 2011 Notice of Disagreement. A Statement of the Case must now be issued to the Veteran. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Even though the underlying debt has been adjudicated valid, there is still potential for recovery on a theory of waiver.  The Board notes that despite the clear laws governing assignment of effective dates, the Veteran remained married from November 2007 to June 2010 and therefore might qualify for at least a partial waiver.

Accordingly, this claim is REMANDED for the following action:

The AOJ shall issue a Statement of the Case addressing the issue of waiver of overpayment of the $3,152 in VA compensation benefits. Only if the Veteran submits a timely Substantive Appeal addressing this issue should they be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


